J-S86014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.R.P., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.P.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 811 WDA 2016

                  Appeal from the Order Entered May 10, 2016
               In the Court of Common Pleas of Allegheny County
               Orphans’ Court at No(s): CP-02-AP-0000205-2015


BEFORE: GANTMAN, P.J., MOULTON, J., STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED NOVEMBER 21, 2016

         Appellant, M.P. (“Mother”) appeals the order of the Allegheny County

Court of Common Pleas granting the petition of the Allegheny County Office

of Children, Youth, and Families (“OCYF”) to involuntarily terminate Mother’s

parental rights to her minor, dependent daughter, M.R.P. (“Child”), pursuant

to 23 Pa.C.S. § 2511(a)(2), (a)(5), (a)(8) and (b).1 We affirm.

        In late August 2014, Mother gave birth to Child six weeks before her

scheduled due date. As Child was born with a condition in which her bowels

formed on the outside of her body, Child was hospitalized at the Children’s

Hospital of Pittsburgh (CHP) for a month. Mother rarely visited Child during
____________________________________________


1
  The trial court involuntarily terminated the parental rights of Child’s
unknown father pursuant to 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5), and
(a)(8).


* Former Justice specially assigned to the Superior Court.
J-S86014-16



this hospitalization.   Child was released into Mother’s care on October 3,

2014, after Mother was given specific instructions on Child’s aftercare.

      OCYF received a report from CHP after hospital personnel could not

reach Mother to ensure that Child was gaining weight and that Mother was

properly changing the bandage and caring for Child’s incision from surgery.

The hospital later indicated that Mother did not keep Child’s follow-up

medical appointments and failed to feed her the recommended high-calorie

formula for low-weight babies. Mother continued to miss appointments with

the hospital and with OCYF.

      OCYF attempted to visit Mother’s cousin’s home where Mother resided

with Child, but Mother was not there. After discovering Mother was sleeping

with Child in the same bed, OCYF provided Mother a Pack and Play as Mother

claimed she did not have a safe place for Child to sleep. Mother moved with

Child to Maternal Grandfather’s home, which OCYF felt was unsafe due to

Maternal Grandfather’s criminal record. Mother herself had been declared a

dependent child due to concerns that Maternal Grandfather had sexually

inappropriate contact with Mother when she was a child.        There was also

reports of domestic violence between Mother, Maternal Grandfather, and

Maternal Grandfather’s paramour.

      On October 24, 2014, OCYF sought emergency custody of Child after

she was admitted to the hospital for dehydration, malnutrition, oral thrush,

and complications from the improper care of her incision wound. Mother had

not changed the original bandage, which smelled and was stained.           Child

                                     -2-
J-S86014-16



remained in the hospital for five days as the bandage had to be surgically

removed from her body. Upon her release, OCYF placed Child in foster care.

On January 28, 2015, the trial court adjudicated Child dependent.

      OCYF created a Family Service Plan (“FSP”) for Mother defining the

following goals: Mother was required to (1) maintain visitation with Child,

(2) obtain appropriate housing, (3) attend domestic violence counseling, (4)

undergo a mental health evaluation and comply with the subsequent

recommendations, and (5) obtain a drug and alcohol evaluation and follow

the recommendations.

      Mother submitted to a drug and alcohol evaluation, but failed to

comply with outpatient treatment.      Although twenty-six drug screenings

were scheduled, Mother only submitted to two urine screenings, both of

which tested positive for marijuana.      Mother attempted to address her

mental health goal by undergoing mental health evaluations, including one

with Dr. Beth Bliss, a licensed psychologist with Allegheny Forensic

Associates. Mother was discharged from two mental health programs for her

non-compliance and did not seek further mental health treatment. Mother

was unable to secure housing that would be adequate for Child, but instead

moved frequently between relatives’ homes. Although Mother was required

to visit Child regularly, she only attended eighteen out of forty-four

scheduled visits. On August 5, the trial court reduced Mother’s visitation due

to her non-compliance. On her last visit, Mother did not play with Child, left

an hour early, and told social workers that Child needed to be changed.

                                    -3-
J-S86014-16



      On December 21, 2015, OCYF filed a petition to terminate Mother’s

parental rights. The trial court held a termination hearing on May 6, 2016,

at which OCYF presented the testimony of Dr. Bliss and Betsy Ann McMaster,

OCYF case supervisor. Additionally, Mother testified on her own behalf. In

an order entered May 10, 2016, the trial court involuntarily terminated

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (a)(5), (a)(8),

and (b). On June 6, 2016, Mother, through appointed counsel, filed a notice

of appeal along with a concise statement of errors complained of on appeal

as required by Pa.R.A.P. 905(a)(2) and Pa.R.A.P. 1925(a)(2)(i).

      On appeal, Mother raises one issue for our review:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that Allegheny County Children, Youth, and
      Families met its burden of proving that termination of Birth
      Mother’s parental rights would meet the needs and welfare of
      the Child pursuant to 23 Pa.C.S. § 2511(b) by clear and
      convincing evidence?

Mother’s Brief, at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 616 Pa. 309, 47 A.3d
      817, 826 (2012).        “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.


                                      -4-
J-S86014-16


      at 827. We have previously emphasized our deference to trial
      courts that often have first-hand observations of the parties
      spanning multiple hearings. See In re R.J.T., [608 Pa. 9, 27, 9
      A.3d 1179, 1190 (2010)].

In re T.S.M., T.R.M., T.J.M., T.A.M., & N.D.M., 620 Pa. 602, 628, 71 A.3d

251, 267 (2013). “The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-

74 (Pa.Super. 2004) (citation omitted). “[I]f competent evidence supports

the trial court’s findings, we will affirm even if the record could also support

the opposite result.”    In re Adoption of T.B.B., 835 A.2d 387, 394

(Pa.Super. 2003) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, controls

the termination of parental rights, and requires a bifurcated analysis, as

follows:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.




                                       -5-
J-S86014-16



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).          We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc).

      In the case sub judice, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(2), (a)(5), (a)(8), as well as (b).

However, Mother concedes that OCYF presented sufficient grounds to show

her conduct constituted grounds for the termination of her parental rights

under Section 2511(a). Thus, we may proceed to review Mother’s argument

that termination of her parental rights does not best serve the needs and

welfare of Child pursuant to Section 2511(b), which provides:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

      With regard to Section 2511(b), our Supreme Court has stated as

follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,


                                     -6-
J-S86014-16


      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
      a/k/a L.C., Jr.], [533 Pa. 115, 122-23, 620 A.2d 481, 485
      (1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791. However, as discussed below, evaluation of a child’s bonds
      is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267.

      “[I]n cases where there is no evidence of a bond between a parent and

child, it is reasonable to infer that no bond exists. Accordingly, the extent of

the bond-effect analysis necessarily depends on the circumstances of the

particular case.”   In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super.

2010) (citations omitted).

             While a parent's emotional bond with his or her child is a
      major aspect of the subsection 2511(b) best-interest analysis, it
      is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.-S., 958 A.2d 529, 533–536 (Pa.Super.2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910
      (Pa.Super. 2008) (trial court's decision to terminate parents'
      parental rights was affirmed where court balanced strong
      emotional bond against parents' inability to serve needs of
      child). Rather, the orphans' court must examine the status of
      the bond to determine whether its termination “would destroy an
      existing, necessary and beneficial relationship.” In re Adoption
      of T.B.B., 835 A.2d 387, 397 (Pa.Super. 2003).            As we
      explained in In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010),

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,


                                     -7-
J-S86014-16


            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011).          When evaluating a

parental bond, “the court is not required to use expert testimony.      Social

workers and caseworkers can offer evaluations as well. Additionally, Section

2511(b) does not require a formal bonding evaluation.”       In re Z.P., 994

A.2d 1108, 1121 (Pa.Super. 2010) (internal citations omitted).

      Upon reviewing the record, we agree with the trial court’s conclusion

that termination of Mother’s parental rights will clearly serve to promote the

needs and welfare of Child. The trial court emphasized that there was no

indication that an emotional bond exists between Mother and Child to the

extent that the termination of Mother’s parental rights would cause Child to

suffer extreme emotional consequences.        The trial court relied on the

testimony of Dr. Bliss, who after observing Mother’s interaction with Child,

opined that “there did not seem to be a parental bond.” Notes of Testimony

(N.T.), 5/6/16, at 10. Dr. Bliss observed that Mother was very “unnatural in

her interactions” as if she was trying to impress the observers and not

seeking the Child’s attention. N.T. at 8. Dr. Bliss observed that Mother did

not understand Child’s developmental level, allowing her to put various

objects in her mouth that were choking hazards and asking Child to do tasks

that were inappropriate for her age and development. Moreover, Dr. Bliss


                                    -8-
J-S86014-16



did not notice any verbal or physical affection between Mother and Child. As

a result, she opined that the bond between Mother and Child could be

severed without detrimental harm to Child.

      In contrast, Child has been in the care of her Foster Parents since

October 24, 2014 when she was only six weeks old.          Despite her fragile

medical state upon birth, Child has thrived in Foster Parents’ care, is up to a

normal weight, and is very healthy. Foster parents demonstrate a thorough

understanding of Child’s medical needs and have followed through with all of

Child’s   medical   appointments   and   numerous    developmental    services

(including occupational therapy, physical therapy, and speech therapy). Dr.

Bliss observed Child interact with Foster Parents in a warm, loving manner

as they engaged in play and age-appropriate activities. Dr. Bliss opined that

the relationship between Child and Foster Parents “seemed to be more

consistent with psychological parents, the bonds that she had with them.”

N.T. at 10.   Further, Dr. Bliss asserted that Child’s separation from Foster

Parents “would be pretty traumatic” for Child as she does “have a very close

and strong bond to them.” N.T. at 27. Foster parents wish to adopt Child.

      Furthermore, we emphasize that for the entirety of Child’s life, Mother

has shown little interest in promoting Child’s physical, developmental, and

emotional needs. When Child was six weeks old, Child required additional

hospitalization due to Mother’s neglect in failing to follow through with

critical medical recommendations of providing Child proper nutrition and

caring for Child’s surgical incision from her abdominal surgery after birth.

                                     -9-
J-S86014-16



Mother    repeatedly    missed   Child’s   medical   appointments    after   her

hospitalization and denied the significant nature of Child’s medical history.

      Up to the point that OCYF filed the termination petition, Mother did not

show interest in learning to care for Child’s special needs, was not been

involved or aware of Child’s numerous therapeutic services, and did not ask

for updates on Child’s condition or progress. In discussing Child’s medical

needs, Mother could not identify Child’s birth defect as gastroschisis and the

only information she could provide about Child’s health is that Child “has to

eat certain things to be healthy.” Dr. Bliss Report, at 7.   Mother knew that

Child would need surgery for a hernia, but did not know if Child has

undergone this procedure. Mother has not shown that she is able to address

Child’s ongoing medical and developmental needs.

      With respect to Child’s emotional needs, Mother did not place value in

building a relationship with her as she missed twenty-six of her forty-four

scheduled visits with Child. Moreover, Mother has not shown she can offer

Child stability, as she has not obtained housing suitable for her and Child

and shows no initiative in seeking mental health or drug treatment. Thus,

as confirmed by the record, the developmental, physical, and emotional

needs of Child would best be served by the termination of Mother’s parental

rights.   Accordingly, we find no abuse of discretion and conclude that the

trial court appropriately terminated Mother’s parental rights under Sections

2511(a) and (b).

      Order affirmed.

                                     - 10 -
J-S86014-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2016




                          - 11 -